                      Case 18-24011-SMG     Doc 56     Filed 10/03/19   Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                          www.flsb.uscourts.gov

In re:                                          Case No. 18-24011-BKC-SMG

Adeline Romain,                                 Chapter     13

_____ Debtor                     /

                  FINAL REPORT OF MORTGAGE MODIFICATION MEDIATOR

The undersigned court-appointed mortgage modification mediator, reports to the Court
as follows:

A.       The final Mortgage Modification Mediation (“MMM”) conference was conducted
         on ______________, 2018 and the following parties were present:

         1.   [   ]   The Debtor and the Debtor’s attorney.
         2.   [   ]   The co-obligor/co-borrower/or other third party.
         3.   [   ]   The Lender’s representative and Lender’s attorney.
         4.   [   ]   Other:

B.       The final MMM conference was scheduled for October 4, 2019, but not
         conducted for the following reason:

         1.   [X] The parties settled prior to attending.
         2.   [ ] The case was dismissed.
         3.   [ ] The Debtor or [ ] Debtor’s attorney failed to attend.
         4.   [ ] The Lender’s representative or [ ] Lender’s attorney failed to attend.
         5.   [ ] Other

C.       The result of the MMM conference is as follows:

         1. [X] The parties reached an agreement.
         2. [ ] The parties did not reach an agreement.

         Dated: October 3, 2019

                                         _/s/:Stacy H. Bressler___
                                         Stacy H. Bressler, Esq.
                                         8201 Peters Road, Suite 1000
                                         Plantation, FL 33324
                                         Telephone: (954) 557-5526
                                         email: sbressler@aol.com
Copies to:
all parties to mediation
